Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This action is in response to the claims filed on December 23, 2021. 
	Claims 1, 6, 8, 13, 15, and 20 were amended and claims 5, 12, and 19 were cancelled by Examiner’s amendment below.  
	Claims 1 – 4, 6 – 11, 13 – 18 and 20 are currently pending and have been allowed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 17, 2021 is acknowledged and being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Hanish on February 02, 2022.

The application has been amended as follows: 
Claim 1.  (Currently amended)  A system comprising:
one or more computer processors;
one or more computer memories;

determining one or more attributes of the item based on data entered into fields of a listing user interface;
identifying one or more additional items based on a comparison of one or more attributes of the one or more additional items with the one or more attributes of the item, each of the one or more additional items having been previously sold;
determining sales information associated with the one or more additional items, the sales information including sales prices of the one or additional items and sales time periods of the one or more additional items;
incorporating a range of suggested prices and at least some of the sales information into a selection user interface region of the listing user interface; and
based on a selection of a suggested price from the range of suggested prices, presenting, in the listing user interface on a mobile device, a preview of a listing of the item as it would appear in a search results page with listings of the one or more additional items, the presenting the preview comprising presenting a recommendation to add an additional attribute to the listing based on the listing missing the additional attribute, the presenting of the preview of the listing is implemented within the listing user interface, enabling a user to view the preview without exiting the listing user interface.

Claim 5.  (Cancelled)  

Claim 6.  (Currently amended)  The system of claim 1, wherein the presenting of the preview of the listing occurs within a listing flow implemented by the listing user interface for listing the item for sale.  

Claim 8.  (Currently amended)  A method comprising:
determining one or more attributes of the item based on data entered into fields of a listing user interface;
identifying one or more additional items based on a comparison of one or more attributes of the one or more additional items with the one or more attributes of the item, each of the one or more additional items having been previously sold;
determining sales information associated with the one or more additional items, the sales information including sales prices of the one or additional items and sales time periods of the one or more additional items;
incorporating a range of suggested prices and at least some of the sales information into a selection user interface region of the listing user interface; and
based on a selection of a suggested price from the range of suggested prices, presenting, in the listing user interface on a mobile device, a preview of a listing of the item as it would appear in a search results page with listings of the one or more additional items, the presenting the preview comprising presenting a recommendation to add an additional attribute to the listing based on the listing missing the additional attribute, the presenting of the preview of the listing is implemented within the listing user interface, enabling a user to view the preview without exiting the listing user interface.

Claim 12.  (Cancelled)  

Claim 13.  (Currently amended)  The method of claim 8, wherein the presenting of the preview of the listing occurs within a listing flow implemented by the listing user interface for listing the item for sale.  

Claim 15.  (Currently amended)  A non-transitory machine-readable medium comprising a set of instructions that, when executed by a processor, causes the processor to perform operations, the operations comprising:
determining one or more attributes of the item based on data entered into fields of a listing user interface;
identifying one or more additional items based on a comparison of one or more attributes of the one or more additional items with the one or more attributes of the item, each of the one or more additional items having been previously sold;
determining sales information associated with the one or more additional items, the sales information including sales prices of the one or additional items and sales time periods of the one or more additional items;
incorporating a range of suggested prices and at least some of the sales information into a selection user interface region of the listing user interface; and
based on a selection of a suggested price from the range of suggested prices, presenting, in the listing user interface on a mobile device, a preview of a listing of the item as it would appear in a search results page with listings of the one or more additional items, the presenting the preview comprising presenting a recommendation to add an additional attribute to the listing based on the listing missing the additional attribute, the presenting of the preview of the listing is implemented within the listing user interface, enabling a user to view the preview without exiting the listing user interface.

Claim 19.  (Cancelled)  

Claim 20.  (Currently amended)  The non-transitory machine-readable medium of claim 15, wherein the presenting of the preview of the listing occurs within a listing flow implemented by the listing user interface for listing the item for sale.  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
	The present invention is directed toward systems and a method for an in-list search results page for price research.  Independent claims 1, 8 and 15 teach the novel and non-obvious features of:
determining one or more attributes of the item based on data entered into fields of a listing user interface;
identifying one or more additional items based on a comparison of one or more attributes of the one or more additional items with the one or more attributes of the item, each of the one or more additional items having been previously sold;
determining sales information associated with the one or more additional items, the sales information including sales prices of the one or additional items and sales time periods of the one or more additional items;
incorporating a range of suggested prices and at least some of the sales information into a selection user interface region of the listing user interface; and
based on a selection of a suggested price from the range of suggested prices, presenting, in the listing user interface on a mobile device, a preview of a listing of the item as it would appear in a search results page with listings of the one or more additional items, the presenting the preview comprising presenting a recommendation to add an additional attribute to the listing based on the listing missing the additional attribute, the presenting of the preview of the listing is implemented within the listing user interface, enabling a user to view the preview without exiting the listing user interface.

The examiner notes that the following limitation distinguishes the claimed invention from the prior art:
based on a selection of a suggested price from the range of suggested prices, presenting, in the listing user interface on a mobile device, a preview of a listing of the item as it would appear in a search results page with listings of the one or more additional items, the presenting the preview comprising presenting a recommendation to add an additional attribute to the listing based on the listing missing the additional attribute, the presenting of the preview of the listing is implemented within the listing user interface, enabling a user to view the preview without exiting the listing user interface.
While determining item attributes, identifying similar items that have previously sold, determining sales information of similar items, and suggesting listing prices for an item in an online auction are known in the art, the technique of, based on a selection of a suggested price, presenting a preview of a listing of the item as it would appear with other search results, the preview recommending to add missing attributes, and the preview being presented without the user exiting the listing interface is novel.  Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.  
	
The following references have been identified as the most relevant prior art to the claimed invention.  
	US 20200104868 A1 to Schubert et al teaches techniques for sellers when creating listings in an online marketplace.  Schubert teaches identifying items with similar attributes and generating sales information of past sales of similar items.  The sales information is used to generate a range of recommended sales price for an item and presenting them to a user.   
US 20170083959 A1 to Bousis et al teaches techniques of listing an item for sale based on a selection of a suggested price from a range of suggested prices.  Suggested pricing 
US 20200111141 A1 to Brockbank et al teaches techniques of a product listing preview page that may present a preview to the seller within the context of a product search list as a preview as would be seen by a buyer in a search results lists after performing a product search.  
US 20160117371 A1 to Couris et al teaches techniques of presenting a preview interface within the context of a workspace as opposed to a user navigating to a new window or interface.  
Neither Schubert, Bousis, Brockbank, nor Couris anticipate nor render obvious:
determining one or more attributes of the item based on data entered into fields of a listing user interface;
identifying one or more additional items based on a comparison of one or more attributes of the one or more additional items with the one or more attributes of the item, each of the one or more additional items having been previously sold;
determining sales information associated with the one or more additional items, the sales information including sales prices of the one or additional items and sales time periods of the one or more additional items;
incorporating a range of suggested prices and at least some of the sales information into a selection user interface region of the listing user interface; and
based on a selection of a suggested price from the range of suggested prices, presenting, in the listing user interface on a mobile device, a preview of a listing of the item as it would appear in a search results page with listings of the one or more additional items, the presenting the preview comprising presenting a recommendation to add an additional attribute to the listing based on the listing missing the additional attribute, the presenting of the preview of the listing is implemented within the listing user interface, enabling a user to view the preview without exiting the listing user interface.

Subject Matter Eligibility
	The claims are directed towards eligible subject matter for the following reasons:
Independent claims 1, 8, and 15 recite the following limitations and additional elements:
a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations for setting a listing price for an item, the operations comprising:
determining one or more attributes of the item based on data entered into fields of a listing user interface;
identifying one or more additional items based on a comparison of one or more attributes of the one or more additional items with the one or more attributes of the item, each of the one or more additional items having been previously sold;
determining sales information associated with the one or more additional items, the sales information including sales prices of the one or additional items and sales time periods of the one or more additional items;
incorporating a range of suggested prices and at least some of the sales information into a selection user interface region of the listing user interface; and
based on a selection of a suggested price from the range of suggested prices, presenting, in the listing user interface on a mobile device, a preview of a listing of the item as it would appear in a search results page with listings of the one or more additional items, the presenting the preview comprising presenting a recommendation to add an additional attribute to the listing based on the listing missing the additional attribute, the presenting of the preview of the listing is implemented within the listing user interface, enabling a user to view the preview without exiting the listing user interface.
	The additional element of presenting, in a listing user interface on a mobile device, a preview of a listing of the item as it would appear in a search results page with listings of the one or more additional items, the presenting of the preview of the listing is implemented within Core Wireless. As noted in paragraph [0002] of the specification the claimed invention solves the technical challenge for a network-based publication system to provide information to a user that is relevant or useful with respect to a posting of a listing of an item without causing the corresponding user interface to become cumbersome to the user, including when causing presentation of the user interface on a mobile device of the user. The solution to the technical problem is addressed in paragraph [0016] of the specification, which states that the user is able to use the listing user interface enhancement without having to exit the lister user interface to perform additional pricing research (e.g. using a separate application or user interface), which is recited in the claimed invention. The claimed listing interface is a technical improvement in the realm of interfaces because it improves the speed at which a user can make an informed decision on a network-based publication system by limiting the set of data presented on the small screen of a mobile device (see paragraph [0019] of the specification). Furthermore, as described in paragraph [0020] of the specification, the invention as claimed provides specific computer source utilization over prior art systems by reducing processing power, memory, bandwidth and other resources of the network-based publication system because a user is able to combine two separate tasks into one. Therefore, the invention is directed to eligible subject matter.    


Examiner Comment
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Dawn G. Gregg, Steven Walczak,
Auction Advisor: an agent-based online-auction decision support system,
Decision Support Systems, Volume 41, Issue 2, 2006, Pages 449-471,
ISSN 0167-9236, https://doi.org/10.1016/j.dss.2004.07.007.

The prior art generally relates to obtaining current and historical listing information in an online marketplace in order to provide recommendations to both buyers and sellers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER P BROCKMAN/Examiner, Art Unit 3628      

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628